UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JOSE SCOTT,

              Petitioner,

       v.                                               18-CV-344
                                                        DECISION AND ORDER
 WILLIAM P. BARR,
 Attorney General of the United States;
 THOMAS E. FEELEY,
 Field Office Director for Detention and
 Removal, Buffalo Field Office, Bureau of
 Immigration and Customs Enforcement;
 JOE KOSON,
 Facility Director, Buffalo Federal
 Detention Facility,

              Respondents.



      The pro se petitioner, Jose Scott, filed a petition for a writ of habeas corpus

seeking relief from his detention at the Buffalo Federal Detention Facility. Docket Item

1. On April 4, 2019, the respondents filed a status report indicating that Scott had been

removed from the United States on March 26, 2019. Docket Item 13. On April 4, 2019,

this Court issued an order to show cause as to why this case should not be dismissed

as moot. Docket Item 14. Scott did not respond.

      “Under Article III of the Constitution, when a case becomes moot, the federal

courts lack subject matter jurisdiction over the action.” Leybinsky v. U.S. Immigration

and Customs Enforcement, 553 F. App’x 108, 109 (2d Cir. 2014) (summary order)

(quoting Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013). “Under 28

U.S.C. § 2241, the habeas statute under which petitioner challenged his detention,
[courts] retain jurisdiction so long as the petitioner is ‘in custody.’” Pierrilus v. U.S.

Immigration & Customs Enforcement, 293 F. App’x 78, 79 (2d Cir. 2008). As Scott “was

removed from the United States and thereby ICE custody, the petition has been

rendered moot divesting the Court of subject matter jurisdiction.” Diop v. Sessions,

2019 WL 1894387, at *2 (S.D.N.Y. Mar. 20, 2019). Scott has not responded to this

Court’s order to show cause and provides no argument to the contrary. Accordingly, the

petition is dismissed.

         SO ORDERED.

Dated:        May 7, 2019
              Buffalo, New York



                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               2
